Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, challenges a determination finding him guilty of possessing unauthorized organizational materials and committing a correspondence violation stemming from the discovery in petitioner’s cell of letters which contained language suggesting petitioner’s involvement in gang-related activities calling for violence by Latin gang members against inmates belonging to a Black gang. One letter, from a correspondent known to be a liaison between Latin gang members, also stated that the writer would forward information from petitioner to an inmate at another correctional facility. In our view, the misbehavior report and the contents of the confiscated letters, combined with the inferences that can be drawn therefrom (see, Matter of Phillips v Goord, 252 AD2d 642; Matter of Spencer v Goord, 245 AD2d 827, 828, lv denied 91 NY2d 811), provide substantial evidence of petitioner’s guilt (see, Matter of Rivera v Coombe, 231 AD2d 790). Furthermore, we find that the misbehavior report, which noted that the letters at issue were available upon request, provided adequate notice of the charges against him.
Next, we reject petitioner’s claim that the Hearing Officer rendered a disposition in the middle of the hearing. A review of the disciplinary hearing transcript and the times noted therein reveals that the portions of the transcript are not in chronological order. Furthermore, even if preserved for our review (see, e.g., Matter of Holmes v Coughlin, 206 AD2d 564, lv dismissed 84 NY2d 861), we reject petitioner’s unsupported allegation that a telephone call received during the hearing instructed the Hearing Officer to find petitioner guilty. Petitioner’s remaining contentions have been found to be without merit.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.